UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB Quarterly Report under Section 13 or 15 (d) Of the Securities Exchange Act of 1934 For the Quarter ended December 31, 2007 Commission File Number: 333-51880 (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 11-3502174 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) Geoffrey Russell, COO 195 The Vale London UK W3 7QS Tel: Fax: 8025 (Address, including zip code and telephone numbers, including area code, of registrant’s principal executive offices) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Common Stock, $0.0001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 12 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in rule 12 b -2 of the Exchange Act).Yes o No x Transitional Small Business Disclosure Format (Check One):Yeso No x Shares of Common Stock, $0.0001 par value, outstanding as of February 12, 2008: 349,107,035 NEW MEDIUM ENTERPRISES, INC. Form 10-Q for the Quarter Ended December 31, 2007 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1. Financial Statements & Supplementary Data 3 Item 2. Management’s Discussion & Analysis 18 Item 3. Controls & Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Default Upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 21 - 2 - PART I. FINANCIAL INFORMATION Item 1. Financial Statements and Supplementary Data Morgenstern, Svoboda, & Baer CPA’s P.C. CERTIFIED PUBLIC ACCOUNTANTS 40 Exchange Place, Suite 1820 New York, NY 10005 TEL: (212) 925-9490 FAX: (212) 226-9134 E-mail: msbcpas@gmail.com The Board of Directors and Stockholders New Medium Enterprises, Inc. We have reviewed the accompanying consolidated balance sheets of New Medium Enterprises, Inc. as of December 31, 2007 and the consolidated statements of operations for the three & six months ended December 31, 2007 & 2006 and consolidated statements of cash flows and shareholders equity for the six months then ended. These financial statements are the responsibility of the Company's management. We conducted our review in accordance with standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying interim financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has incurred net losses and has experienced severe liquidity problems. These conditions raise substantial doubt about its ability to continue as a going concern. The statements do not include any adjustments that might result from the outcome of this uncertainty. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of New Medium Enterprises, Inc. as of June 30, 2007 and the related consolidated statements of income retained earnings and comprehensive income, and consolidated statements of cash flows for the year then ended; and in our report dated September 07, 2007 we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2007, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Morgenstern, Svoboda, &
